DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Initially, the examiner makes of record that the Election of Species in the last Office Action (Paper No. 20200809) has been withdrawn by the examiner.  Accordingly, the examiner asserts that instant claim 6 is not a withdrawn claim.

Applicant's election with traverse of Group I, claims 1-3 and 5-10, in the reply filed on November 4, 2020 is acknowledged.  The traversal is on the ground(s) that there is no evidence or reasoning to show that there is a serious burden to search Groups I-III together.  This is not found persuasive because the examiner respectfully maintains that the composition as claimed can be used in a materially different process, such as forming a layer on a wafer.  Accordingly, the examiner maintains that the distinct invention would require separate and distinct searches.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on November 4, 2020.
Claim Rejections - 35 USC § 112
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the Markush language “selected from the group comprising” in lines 3, 6 and 9 of instant claim 1.  Specifically, the examiner asserts that the Markush language should recite “selected from the group consisting” to be in proper Markush language.  See MPEP 2173.05(h).  Instant claims 2-3 and 5-10 are included in this rejection for being dependent upon claim 1.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9 and 10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al, US 2012/0172272.
Park et al, US 2012/0172272, discloses a cleaning composition for a semiconductor device comprising 0.001-0.5% by weight of a fluorine compound, 0.1-10% by weight of an ammonium hydroxide compound, 0.1-10% by weight of a nitrogen-containing carboxylic acid, 0.01-1% by weight of a water-soluble polymer, and water (see abstract and paragraph 8).  It is further taught by Park et al that the nitrogen-containing carboxylic acid includes iminodiacetic acid (see paragraph 9), that the fluorine compound includes hydrofluoric acid, ammonium fluoride, ammonium bifluoride, and tetramethylammonium fluoride (see paragraph 10), that suitable polymers include polyethylene glycol and poly(meth)acrylic acid (see paragraph 13), and that the composition has a pH of 3.0-6.0 (see paragraph 14), per the requirements of the instant 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-3, 5, 9 and 10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al, US 2016/0010035.
Liu et al, US 2016/0010035, discloses a corrosion inhibition cleaning composition comprising 0.1-5% by weight of at least one multifunctional acid, such as malonic acid and citric acid (see abstract and paragraphs 24 and 56), 0-30% by weight of an amine, such as polyethyleneimine (see paragraphs 25 and 55), 0.01-1.0% by weight of a fluoride source, such as hydrofluoric acid, ammonium fluoride, ammonium bifluoride, and tetramethylammonium fluoride (see paragraph 59), and water (see paragraphs 53 and 80), wherein the composition has a pH as low as 5 (see paragraph 61), per the requirements of the instant invention.  Specifically, note Examples 1-5 and Tables 1-5.  Therefore, instant claims 1-3, 5, 9 and 10 are anticipated by Liu et al, US 2016/0010035.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce .

Claims 1, 2, 5 and 8-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kneer, U.S. Patent No. 6,147,002.
Kneer, U.S. Patent No. 6,147,002, discloses an aqueous composition comprising 0.5-5% by weight of a fluoride containing material, 0.05-1% by weight of at least one dicarboxylic acid, 0.5-5% by weight of a hydroxycarboxylic acid, and water, wherein the pH of the composition is 3.0-5.7 (see abstract and col. 2, lines 13-20).  It is further taught by Kneer that suitable fluoride containing materials include ammonium fluoride and hydrofluoric acid (see col. 3, lines 38-56), that suitable dicarboxylic acids include oxalic acid and malonic acid (see col. 3, lines 57-62), that suitable hydroxycarboxylic acids include citric acid (see col. 3, lines 63-64), and that the composition additionally contains 50-3,000 ppm of a polymeric surfactant (see col. 4, lines 1-40), per the requirements of the instant invention.  Specifically, note Examples 1-2.  Therefore, instant claims 1, 2, 5 and 8-10 are anticipated by Kneer, U.S. Patent No. 6,147,002.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 2, 2021